United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1888
                                    ___________

Tralon Corp.; Soil Remediation Service, *
Inc.; Bernard Glieberman,               *
                                        *
                   Appellants,          * Appeal from the United States
                                        * District Court for the Northern
       v.                               * District of Iowa.
                                        *
Cedarapids, Inc.,                       *      [UNPUBLISHED]
                                        *
                   Appellee.            *
                                  ___________

                              Submitted: January 13, 2000

                                   Filed: January 21, 2000
                                    ___________

Before BOWMAN, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Raising a scattershot array of challenges to the factual findings and legal
conclusions of the district court, Tralon Corp., Soil Remediation Service, Inc., and
Bernard Glieberman (collectively Appellants) appeal the adverse decisions of the
district court that dispose of their contract-based claims for breach of warranties and
fraudulent misrepresentation. The Appellants also challenge Cedarapids, Inc.'s
entitlement to damages on its counterclaim and its recovery of attorney's fees.
Specifically, the Appellants ask this court to "reverse the District Court's Memorandum
Opinion dated September 21, 1998, reverse the District Court's Ruling dated May 20,
1997 to the extent it permitted Cedarapids to file its counterclaim, reverse the District
Court's March 5, 1999 Ruling awarding Cedarapids attorney's fees, and remand this
matter for further findings consistent with this Court's Ruling."

       We review the issues raised by the Appellants under well-established standards.
Because this is a diversity case, we review de novo questions of state law. Having
considered the record in the context of the Appellants' contentions, we reject their
allegations of reversible error. We are satisfied the district court correctly applied the
controlling law and that none of the district court's findings are clearly erroneous.
Because the parties' submissions show they are thoroughly familiar with the issues
before the court and a comprehensive opinion would lack precedential value, we
conclude that an extensive discussion is unnecessary. We thus affirm on the basis of
the district court's rulings. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-